      Case 2:19-cv-00981-JCM-NJK Document 15 Filed 08/02/19 Page 1 of 4


 1   STEVEN B. WOLFSON
     District Attorney
 2   CIVIL DIVISION
     State Bar No. 001565
 3   By: SCOTT R. DAVIS
     Deputy District Attorney
 4   State Bar No. 010019
     500 South Grand Central Pkwy.
 5   Las Vegas, Nevada 89155-2215
     Phone (702) 455-4761
 6   Fax (702) 382-5178
     E-Mail: Scott.Davis@ClarkCountyDA.com
 7   Attorneys for Defendants Clark County, Jeff Wells,
     Yolanda King, Sandy Jeantete, and Don Burnette
 8
 9                               UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11   KAREN CALE-POWELL, an individual, )
                                            )
12                        Plaintiff,        ) Case No:  2:19-cv-00981-JCM-NJK
                                            )
13          vs.                             )
                                            )
14   CLARK COUNTY, a political subdivision )
     of the State of Nevada; JEFF WELLS, an )      REQUEST FOR EXEMPTIONS
15   individual; YOLANDA KING, an           )       FROM ENE ATTENDANCE
     individual; SANDY JEANTETE, an         )           REQUIREMENT
16   individual; DON BURNETTE, an           )
     individual; DOES I-X ,                 )
17                                          )
                          Defendants.       )
18                                          )

19   TO:    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA,
            Honorable Brenda Weksler, United States Magistrate Judge;
20
     TO:    KAREN CALE-POWELL, Plaintiff;
21
     TO:    MICHAEL URBAN Esq., her attorney:
22
23          Defendants CLARK COUNTY, JEFF WELLS, YOLANDA KING, SANDY

24   JEANTETE and DON BURNETTE through their attorney STEVEN B. WOLFSON, District

25   Attorney, by Scott Davis, Deputy District Attorney, in accordance with the Order Scheduling

26   Early Neutral Evaluation Session (ECF # 13), request exemptions to the attendance

27   requirements set forth therein as follows:

28

                                                          1 of 4
                           S:\LIT\A-C\Cale-Powell, Karen\Pleadings\Req for Exemption from ENE.docx
      Case 2:19-cv-00981-JCM-NJK Document 15 Filed 08/02/19 Page 2 of 4


 1         The authority of the Court to schedule an Early Neutral Evaluation (“ENE”) is found
 2   in LR 16-6. The issue of representation by a public body defendant at a settlement
 3   conference was addressed by the Advisory Committee to the Federal of Rules of Civil
 4   Procedure in 1993. The Advisory Committee noted with regard to ordering the appearance of
 5   a governmental entity, as follows:
 6
                  Particularly in litigation in which governmental agencies or large
 7                amounts of money are involved, there may be no one with on-
                  the-spot settlement authority, and the most that should be
 8                expected is access to a person who would have a major role in
                  submitting a recommendation to the body or board with
 9                ultimate decision-making authority. The selection of the
                  appropriate representative should ordinarily be left to the party
10                and its counsel.

11         Advisory Committee Note to 1993 Amendments to Fed. R. Civ. P. 16(c)(9) (emphasis
12   added.)
13         In this case, a seven-member Board of County Commissioners for Clark County has
14   the ultimate authority to settle the case on behalf of Clark County. Defendant Clark County
15   requests exception from attendance by the Board of County Commissioners pursuant to LR
16   16-6(e). Les Lee Shell, the Risk Manager for Clark County is the appropriate representative
17   and will attend the ENE. In addition, Clark County Human Resources Manager Sandy
18   Jeantete and Clark County Assistant County Manager Jeff Wells will be in attendance on
19   behalf of Clark County.
20         In addition representation to the individual defendants is being provided by Clark
21   County pursuant to NRS 41.0349. This section provides for indemnification. On these
22   grounds it is not necessary for Defendants Burnette and King to attend as any financial
23   considerations relative to settlement will be made by Clark County and the representatives of
24   Clark County who will be in attendance.
25   ///
26   ///
27   ///
28   ///

                                                          2 of 4
                           S:\LIT\A-C\Cale-Powell, Karen\Pleadings\Req for Exemption from ENE.docx
      Case 2:19-cv-00981-JCM-NJK Document 15 Filed 08/02/19 Page 3 of 4


 1                                                CONCLUSION
 2         Based upon the foregoing, Defendants request an exception to the attendance
 3   requirements for the ENE to excuse the attendance of the Clark County Board of County
 4   Commissioners and to excuse the attendance of the Defendants Burnette and King. The
 5   appropriate personnel from Clark County for settlement discussions will be in attendance at
 6   the ENE.
 7         DATED this 2nd day of August 2019.
 8                                                     STEVEN B. WOLFSON
                                                       DISTRICT ATTORNEY
 9
10                                                     By: /s/ Scott R. Davis                 _
                                                           SCOTT R. DAVIS
11                                                         Deputy District Attorney
                                                           State Bar No. 010019
12                                                         500 South Grand Central Pkwy. 5th Flr.
                                                           Las Vegas, Nevada 89155-2215
13                                                        Attorneys for Defendants Clark County, Jeff
                                                          Wells, Yolanda King, Sandy Jeantete, and
14                                                        Don Burnette
15
16
17
                               IT IS SO ORDERED
18
                               DATED: August 14, 2019
19
20
                               __________________________________________________
21                             BRENDA WEKSLER
                               UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                          3 of 4
                           S:\LIT\A-C\Cale-Powell, Karen\Pleadings\Req for Exemption from ENE.docx
      Case 2:19-cv-00981-JCM-NJK Document 15 Filed 08/02/19 Page 4 of 4


 1                        CERTIFICATE OF ELECTRONIC SERVICE
 2          I hereby certify that I am an employee of the Office of the Clark County District
 3   Attorney and that on this 2nd day of August, 2019, I served a true and correct copy of the
 4   foregoing Request for Exemptions From ENE Attendance Requirement (United States
 5   District Court Pacer System or the Eighth Judicial District Court Wiznet), by e-mailing the
 6   same to the following recipients. Service of the foregoing document by e-mail is in place of
 7   service via the United States Postal Service.
 8        THE URBAN LAW FIRM
          Michael A. Urban, Esq.
 9        4270 S. Decatur Blvd., Suite A-9
          Las Vegas, NV 89103
10        Email: murban@theurbanlawfirm.com
          Attorney for Plaintiff
11
12                                                        /s/ Aisha A. Rincon
                                                       An Employee of the Clark County District
13                                                     Attorney’s Office – Civil Division
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          4 of 4
                           S:\LIT\A-C\Cale-Powell, Karen\Pleadings\Req for Exemption from ENE.docx
